             Case:20-01947-jwb        Doc #:417 Filed: 12/07/2020         Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

Barfly Ventures, LLC, et al,                                         Case No. BG20-01947



                                      Debtor./



                                CERTIFICATION OF MAILING

         Sarah Garrett, Legal Assistant in the Office of the United States Trustee, Grand Rapids,

Michigan certifies that she has served a copy of the UNITED STATES TRUSTEE’S

OBJECTION TO JOINT MOTION OF THE DEBTORS AND THE OFFICIAL COMMITTEE

OF UNSECURED CREDITORS FOR THE ENTRY OF AN ORDER (I) SUBSTANTIVELY

CONSOLIDATING THE DEBTORS’ ESTATES; (II) AUTHORIZING THE WIND DOWN

OF THE ESTATES; (III) AUTHORIZING THE REJECTION OF CONTRACTS AND

LEASES; AND (IV) AUTHORIZING THE DEBTORS’ TO CERTIFY THAT THE ESTATES

MAY BE CONVERTED TO CHAPTER 7 upon:


Barfly Ventures, LLC                                         (via first class mail)
35 Oakes Street SW #400
Grand Rapids, MI 49503
Debtor


Rozanne M. Giunta                                            (sent electronically)
Attorney for the Debtor
           Case:20-01947-jwb   Doc #:417 Filed: 12/07/2020   Page 2 of 2




Dated: December 7, 2020                    ______/s/______________
                                           Sarah Garrett
                                           Office of U.S. Trustee
                                           125 Ottawa NW, Ste. 200R
                                           Grand Rapids, MI 49503
                                           Tel: (6l6) 456-2002
